Appeal of THE TWIN FALLS TITLE & ABSTRACT CO.Twin Falls Title & Abstract Co. v. CommissionerDocket No. 1643.United States Board of Tax Appeals1 B.T.A. 962; 1925 BTA LEXIS 2733; April 7, 1925, decided Submitted March 25, 1925.  *2733 W. Frank Gibbs, Esq., for the Commissioner.  *962  Before GRAUPNER, LANSDON, and LITTLETON.  At the hearing of this appeal no appearance was entered on behalf of the taxpayer.  The Commissioner, in his answer to the petition, admits that the taxpayer, in computing net income, is entitled to deduct the sum of $122.60 as depreciation on office furnitute and fixtures for the calendar year 1920, which sum was not claimed in the return filed that year.  From the petition and answer, the Board makes the following FINDINGS OF FACT.  1.  The taxpayer is an Idaho corporation with its principal office at Twin Falls, Idaho.  The deficiency letter from which this appeal was taken was mailed to the taxpayer on December 16, 1924, and states a deficiency of $411.32.  The taxes in controversy are income and profits taxes for the calendar year 1920.  2.  The taxpayer is entitled to deduct from gross income for 1920 the sum of $122.60 as depreciation on office furniture and fixtures.  DECISION.  The amount of $122.60, representing depreciation on office furniture and fixtures, is an allowable deduction from gross income for the calendar year 1920, and the deficiency should*2734  be recomputed to reflect this item.  The determination of the Commissioner with respect to the claimed deductions representing alleged payment for an automobile and depreciation on automobiles, is approved.  The amount of the deficiency will be finally settled on consent or on ten days' notice in accordance with Rule 50.